Beck, J.
1. Where complaint for land is brought and in one paragraph of the petition it is alleged that the defendant is in possession of a tract of land which is described as being a strip of land containing “35 acres off the south side of lot of land No. 167, in the 6th district, of” the named county, extending from the east to the-west boundary line of said lot, and bounded on the 'north, east, south, and west by lands of named adjoining landowners, and the defendant in his answer to this paragraph distinctly admits, it to be true, such admission extends to the allegation that the tract of land bounded as alleged is located in the named land lot; to wit, No. 167. And while, during the trial of this case, evidence was introduced, some of which tended to show that the described tract of land alleged to be in the possession of the defendant was in land lot No. 168, and some of which tended to show that it was in land lot No. 167, the court did not err, as contended in the motion for a new trial, in failing to submit to the jury the distinct question as to whether or not the tract of land was in land lot 167.
2. None of the exceptions to the charge complained of are erroneous for the reasons .assigned; and, the evidence authorizing the verdict, the court did not err in refusing the grant of a new trial.

Judgment affirmed.


All the Justices concur.

J. W. Hams, R. L. Moye, and Pottle & Hofmayer, for plaintiff in error. G. W. Worrill and M. 0. Edwards, contra.